UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30,2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 000-53892 MASSIVE INTERACTIVE, INC. (Exact name of registrant as specified in its charter) Nevada 20-8295316 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6thFloor, 10 Lower Thames Street London EC3R 6AF, United Kingdom (Address of principal executive offices) (Zip Code) Telephone: +442076365585 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x Number of common shares outstanding at August 13, 2015: 114,986,127 1 TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 3 ITEM1. Financial statements 3 ITEM 2. Management’s discussion and analysis of financial condition and results of operations 28 ITEM3. Quantitative and qualitative disclosures about market risk 31 ITEM 4. Controls and procedures 31 PART II OTHER INFORMATION 33 ITEM1. Legal proceedings 33 ITEM1A. Risk factors 33 ITEM 2. Unregistered sales of equity securities and use of proceeds 33 ITEM3. Defaults upon senior securities 33 ITEM 4. Mine safety disclosures 33 ITEM 5. Other information 33 ITEM 6. Exhibits 34 SIGNATURES 35 2 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MASSIVE INTERACTIVE, INC. CONSOLIDATED INTERIM BALANCE SHEETS (UNAUDITED) At June 30, At December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable – trade, net of allowance Other receivables Prepayments Work in progress Other current assets - Taxes refundable Total current assets Property and equipment, net Capitalized software, net Tradenames, net Customer relationships, net Goodwill Other assets Total non-current assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Convertible notes payable - related parties Derivative liability - related parties Accrued compensation and related costs Deferred revenue Short-term borrowings Deferred tax liability Taxes payable Due to directors - Other current liabilities Total current liabilities Accrued compensation and other related costs – non-current Other long-term liabilities Total long-term liabilities Total liabilities Stockholders’ equity: Common stock Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to consolidated financial statements 3 MASSIVE INTERACTIVE, INC. CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Three Months Ended June 30, Revenues: Consultancy services $ $ License fee Project services Support services Other income - Total revenues Operating expenses: General and administrative Depreciation and amortization Total operating expenses (Loss) income from operations ) Other income (expense): Gain on conversion - Gain on change in fair value of derivative liability Interest income Interest expense ) ) Other income, net Income from operations before income taxes Income tax benefit Net income $ $ Comprehensive income: Foreign currency translation adjustment ) Total comprehensive income $ $ Net income $ $ Deemed dividend - amortization of beneficial conversion feature ) ) Net income attributable to common stockholders $ $ Basic earnings per share: Net income $ $ Weighted average common shares – Basic Diluted (loss) income per share: Net (loss) income $ ) $ Weighted average common shares – Diluted See notes to consolidated financial statements 4 MASSIVE INTERACTIVE, INC. CONSOLIDATED INTERIM STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) Six Months Ended June 30, Revenues: Consultancy services $ $ License fee Project services Support services Other income Total revenues Operating expenses: General and administrative Depreciation and amortization Total operating expenses (Loss) income from operations ) Other income (expense): Gain on conversion - Gain on change in fair value of derivative liability Interest income Interest expense ) ) Other income, net Income operations before income taxes Income tax benefit Net income $ $ Comprehensive income: Foreign currency translation adjustment ) Total comprehensive income $ $ Net income $ $ Deemed dividend - amortization of beneficial conversion feature ) ) Net income attributable to common stockholders $ $ Basic earnings per share: Net income $ $ Weighted average common shares – Basic Diluted (loss) income per share: Net (loss) income $ ) $ Weighted average common shares – Diluted See notes to consolidated financial statements 5 MASSIVE INTERACTIVE, INC. CONSOLIDATED INTERIM STATEMENTS OF CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY (UNAUDITED) Common Preferred Shares Additional Paid in Capital Accumulated Deficit Foreign Currency Translation Adjustment Total Shares Amount Shares Amount Balance at December 31, 2014 $ 55 $
